           Case 18-13947-mdc                    Doc   Filed 07/03/19 Entered 07/03/19 17:19:37                          Desc Main
                                                      Document      Page 1 of 9
Fill in this information to identify the case

Debtor 1 Stacy A. Mccauley Cooney

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the: EASTERN District of PA
                                                                            (State)
Case number 18-13947


Official Form 410S1
Notice of Mortgage Payment Change                                                                                               12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a
supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.




Name of creditor              Nationstar Mortgage LLC d/b/a Mr. Cooper                Court claim no. (if known)            6
                                                                                      Date of payment change
Last four digits of any number                                                        Must be at least 21 days after date of        8/1/2019
you use to identify the debtor's                                                      this notice
account:                               4150
                                                                                      New total payment:
                                                                                      Principal, interest, and escrow, if any       $2,652.35
Part 1:           Escrow Account Payment Adjustment
  1.   Will there be a change in the debtor's escrow account payment?
           No
           Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law.
           Describe the basis for the change. If a statement is not attached, explain why:


           Current escrow payment:         $822.86      New escrow payment:       $768.38

Part 2:           Mortgage Payment Adjustment
  2.   Will the debtor's principal and interest payment change based on an adjustment to the interest rate in the debtor's variable-rate
       note?
           No
           Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is
           not attached, explain why:


           Current interest rate:                             %           New interest rate:                                    %

           Current principal and interest payment: $                      New principal and interest payment: $

Part 3:           Other Payment Change




19-011212_JDD1
         Case 18-13947-mdc             Doc       Filed 07/03/19 Entered 07/03/19 17:19:37                   Desc Main
                                                 Document      Page 2 of 9
 3.   Will there be a change in the debtor's mortgage payment for a reason not listed above?
         No
         Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
         agreement. (Court approval may be required before the payment change can take effect)

         Reason for change:

         Current mortgage payment: $                                   New mortgage payment: $




19-011212_JDD1
             Case 18-13947-mdc                     Doc       Filed 07/03/19 Entered 07/03/19 17:19:37                  Desc Main
                                                             Document      Page 3 of 9

Debtor 1          Stacy A. Mccauley Cooney                                           Case number (if known) 18-13947
            First Name                      Middle Name        Last Name



Part 4:              Sign Here
  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
  number.
  Check the appropriate box.
           I am the creditor.
           I am the creditor's authorized agent.

  I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
  knowledge, information, and reasonable belief.

  X          /s Karina Velter                                               Date    July 3, 2019
      Signature

  Print:                   Karina Velter                                    Title   Attorneys for Creditor

  Company                 Manley Deas Kochalski LLC

  Address                 P.O. Box 165028
                         Number             Street

                          Columbus, OH 43216-5028
                         City                        State       ZIP Code

  Contact phone            614-220-5611                                     Email    amps@manleydeas.com




19-011212_JDD1
Case 18-13947-mdc                       Doc           Filed 07/03/19 Entered 07/03/19 17:19:37                                                  Desc Main
                                                      Document      Page 4 of 04/24/2019
                                                                              9          OUR INFO
                                                                                         ONLINE:
                             NEG:HH 26I:GH AK9
                            DEE:AA /3                                                                                   www.mrcooper.com

                                                                                                                              YOUR INFO
                                                                                                                              LOAN NUMBER
                                                                                                                               Redacted
                                                                                                                              CASE NUMBER
                                                                                                                              1813947

                                                                                                                              PROPERTY ADDRESS
    ./4 (0' 4                                                                                                            313 BEECHTREE DR
                                                                                                                              BROOMALL,PA 19008
      #/-    -
    -**('' + 




      :6G ./4 (0' 4

      Why am I receiving this letter?
      C :H8GDL 6C6ANH>H L6H E:G;DGB:9 DC I=: 67DK: G:;:G:C8:9 688DJCI

      What do I need to know?
      *JG G:8DG9H >C9>86I: NDJG AD6C >H 8JGG:CIAN >C 6C 68I>K: 76C@GJEI8N EGD8::9>C< /=: :C8ADH:9 :H8GDL
      688DJCI 9>H8ADHJG: HI6I:B:CI >H ;DG >C;DGB6I>DC6A EJGEDH:H DCAN 6C9 H=DJA9 CDI 7: 8DCHIGJ:9 6H 6C
      6II:BEI ID 8DAA:8I 6 9:7I

      What do I need to do?
      $; NDJ 6G: G:EG:H:CI:9 7N 6C 6IIDGC:N >C NDJG 76C@GJEI8N EA:6H: ;DGL6G9 6 8DEN D; I=>H A:II:G ID HJ8=
      6IIDGC:N 6C9 EGDK>9: HJ8= 6IIDGC:NPH C6B: 699G:HH 6C9 I:A:E=DC: CJB7:G ID JH

      $; NDJ =6K: 6CN FJ:HI>DCH EA:6H: 86AA DJG Bankruptcy Department at 877-343-5602. *JG =DJGH D;
      DE:G6I>DC 6G: (DC96N I=GDJ<= !G>96N ;GDB  6 B ID  E B / 1>H>I JH DC I=: L:7 6I
      LLL BG8DDE:G 8DB ;DG BDG: >C;DGB6I>DC

      .>C8:G:AN

      (G DDE:G
      6C@GJEI8N :E6GIB:CI

        C8ADHJG: H8GDL 88DJCI >H8ADHJG: .I6I:B:CI




  Mr. Cooper is a brand name for Nationstar Mortgage LLC. Nationstar Mortgage LLC is doing business as Nationstar Mortgage LLC d/b/a Mr. Cooper.
  Mr. Cooper is a registered service mark of Nationstar Mortgage LLC. All rights reserved.
  Please be advised this communication is sent for informational purposes only and is not intended as an attempt to collect, assess, or
  recover a claim against, or demand payment from, any individual protected by the U.S. Bankruptcy Code. If this account has been
  discharged in a bankruptcy proceeding, be advised this communication is for informational purposes only and not an attempt to
  collect a debt against you; however, the servicer/lender reserves the right to exercise the legal rights only against the property
  securing the loan obligation, including the right to foreclose its lien under appropriate circumstances. Nothing in this communication
  shall be construed as an attempt to collect against the borrower personally or an attempt to revive personal liability.
  If you are a successor in interest (received the property from a relative through death, devise, or divorce, and you are not a borrower on the loan)
  that has not assumed, or otherwise become obligated on the debt, this communication is for informational purposes only and is not an attempt to
  collect a debt from you personally.



  *'
Case 18-13947-mdc   Doc   Filed 07/03/19 Entered 07/03/19 17:19:37   Desc Main
                          Document      Page 5 of 9
Case 18-13947-mdc   Doc   Filed 07/03/19 Entered 07/03/19 17:19:37   Desc Main
                          Document      Page 6 of 9
Case 18-13947-mdc                       Doc       Filed 07/03/19 Entered 07/03/19 17:19:37                                              Desc Main
  /=: 8=6C<: >C NDJG :H8GDL E6NB:CI
                                                   Document                  Page 7 of 9
                                        B6N 7: 76H:9 DC DC: DG BDG: D; I=: ;DAADL>C< ;68IDGH
  Payment(s)                                         Taxes                                            Insurance
   (DCI=AN E6NB:CIH G:8:>K:9 L:G: A:HH I=6C         /6M G6I: 6C9DG 6HH:HH:9 K6AJ: 8=6C<:9          +G:B>JB 8=6C<:9
    DG <G:6I:G I=6C :ME:8I:9                          M:BEI>DC HI6IJH ADHI DG 8=6C<:9                 DK:G6<: 8=6C<:9
   (DCI=AN E6NB:CIH G:8:>K:9 :6GA>:G DG A6I:G       .JEEA:B:CI6A:A>CFJ:CI I6M E6>9                99>I>DC6A EG:B>JB E6>9
    I=6C :ME:8I:9                                     +6>9 :6GA>:G DG A6I:G I=6C :ME:8I:9             +6>9 :6GA>:G DG A6I:G I=6C :ME:8I:9
   +G:K>DJH DK:G6<: G:IJGC:9 ID :H8GDL               /6M >CHI6AAB:CI CDI E6>9                        +G:B>JB L6H CDI E6>9
                                                      /6M G:;JC9 G:8:>K:9                             +G:B>JB G:;JC9 G:8:>K:9
                                                      ):L I6M :H8GDL G:FJ>G:B:CI E6>9                 ):L >CHJG6C8: :H8GDL G:FJ>G:B:CI E6>9
                                                                                                       !DG8: EA68:9 >CHJG6C8: EG:B>JB E6>9
                                              Prior Year Account History and Coming Year Projections
   This is a statement of the actual activity in your escrow account from 03/19 through 07/19. This statement itemizes your actual escrow
   account transactions since your previous analysis statement or initial disclosure, and projects payments, disbursements, and balances for
   the coming year. /=: EGD?:8I>DCH ;GDB NDJG EG:K>DJH :H8GDL 6C6ANH>H 6G: >C8AJ9:9 L>I= I=: 68IJ6A E6NB:CIH 6C9 9>H7JGH:B:CIH ;DG I=: EG>DG N:6G N
   8DBE6G>C< I=: 68IJ6A :H8GDL E6NB:CI L>I= I=: EG:K>DJH EGD?:8I>DCH A>HI:9 NDJ 86C 9:I:GB>C: L=:G: 6 9>;;:G:C8: B6N =6K: D88JGG:9 2=:C
   6EEA>867A: I=: A:II:G   7:H>9: 6C 6BDJCI >C9>86I:H I=6I 6 E6NB:CI DG 9>H7JGH:B:CI =6H CDI N:I D88JGG:9 7JI >H :HI>B6I:9 ID D88JG 6H H=DLC

   Projections are included to ensure sufficient funds are available to pay your taxes and/or insurance for the coming year. 0C9:G !:9:G6A '6L
   - .+ I=: ADL:HI BDCI=AN 76A6C8: >C NDJG :H8GDL 688DJCI H=DJA9 7: CD A:HH I=6C    DG I= D; I=: IDI6A 6CCJ6A EGD?:8I:9 9>H7JGH:B:CI
   ;GDB NDJG :H8GDL 688DJCI JCA:HH NDJG BDGI<6<: 9D8JB:CIH DG HI6I: A6L HE:8>;>:H DI=:GL>H: 4DJG EGD?:8I:9 :HI>B6I:9 ADL:HI 688DJCI 76A6C8: D;
      L>AA 7: G:68=:9 >C .:EI:B7:G  2=:C HJ7IG68I:9 ;GDB NDJG B>C>BJB G:FJ>G:9 76A6C8: D;    6C H8GDL .=DGI6<: G:HJAIH >C I=:
   6BDJCI D;   These amounts are indicated with an arrow (<).

   This escrow analysis is based on the assumption that all escrow advances made on your loan prior to your bankruptcy filing date are
   included in your bankruptcy plan and will be paid in the plan. This analysis considers insurance, taxes and other amounts that will come due
   after the filing of your bankruptcy case.

             Projected       Actual        Projected          Actual                   Description                 Projected                Actual
   Month     Payment        Payment      Disbursement      Disbursement                                             Balance                Balance
                                                                                           .I6GI                                          
                                                                H8 E6N 69?                                   
                                                                /*2) /3                                      
                                                                                                              
                                                               )DC 8H= 69?                                      
                                                                  H8 9:EDH>I                                      
                                                                                                                  
                                                                                                                  
                                                                                                                  
   /DI6A                                                           /DI6A                                        
             Projected                     Projected                                   Description                   Current     Required Balance
   Month     Payment                     Disbursement                                                               Balance             Projected
                                                                                           .I6GI                                   
                                                                     .#**' /3                                    
                                                                         & %                                      
                                                                     #5- .!-                                  $1,536.78<
                                                                                                                      
                                                                                                                      
                                                                                                                      
                                                                                                                      
                                                                                                                      
                                                                      /*2) /3                                     
                                                                     *0)/4 /3                                    
                                                                                                                      
                                                                                                                      
                                                                                                                      
   /DI6A                                                                    /DI6A                                     




  Bankruptcy Adjustment /=: +G>DG 4:6G 88DJCI #>HIDGN 6C9 DB>C< 4:6G +GD?:8I>DCH H:8I>DC D; I=: CCJ6A H8GDL 88DJCI >H8ADHJG: .I6I:B:CI
  B6N 8DCI6>C 6 A>C: >I:B 86AA:9 6C@GJEI8N 9?JHIB:CI /=>H 6BDJCI >H 6 8G:9>I 76H:9 JEDC I=: JCE6>9 EDGI>DC D; I=: :H8GDL ;JC9H A>HI:9 DC I=: EGDD;
  D; 8A6>B ID 7: E6>9 I=GDJ<= I=: =6EI:G  EA6C /=: 6BDJCI D; I=: 8G:9>I >H 86A8JA6I:9 6C9 6EEA>:9 ID G:68= I=: B>C>BJB G:FJ>G:9 76A6C8: ;DG I=:
  :H8GDL 688DJCI 6H 6AADL:9 JC9:G I=: AD6C 9D8JB:CIH 6C9 6EEA>867A: CDC 76C@GJEI8N A6L /=: 8G:9>I B6N CDI G:EG:H:CI I=: IDI6A DJIHI6C9>C< 6BDJCI
  D; :H8GDL ;JC9H DL:9 >C I=: EGDD; D; 8A6>B 7JI :CHJG:H I=6I 6CN :H8GDL ;JC9H A>HI:9 DC I=: EGDD; D; 8A6>B ID 7: E6>9 I=GDJ<= I=: EA6C L>AA CDI 7:
  8DAA:8I:9 I=GDJ<= I=: :H8GDL H=DGI6<: DG HJGEAJH A>HI:9 >C I=: CCJ6A H8GDL 88DJCI >H8ADHJG: .I6I:B:CI $C HDB: >CHI6C8:H DCAN 6 EDGI>DC D; I=:
  EGDD; D; 8A6>B :H8GDL ;JC9H 6G: A>HI:9 6H 6 8G:9>I ID G:68= I=: G:FJ>G:9 B>C>BJB 688DJCI 76A6C8:
Case 18-13947-mdc                     Doc          Filed 07/03/19 Entered 07/03/19 17:19:37                                          Desc Main
                                                   Document      Page 8 of 9

  4DJ L>AA G:8:>K: 6C CCJ6A H8GDL 88DJCI >H8ADHJG: .I6I:B:CI G:;A:8I>C< I=: 68IJ6A 9>H7JGH:B:CIH 6I I=: :C9 D; I=: C:MI :H8GDL 6C6ANH>H 8N8A:
  #DL:K:G NDJ H=DJA9 @::E I=>H HI6I:B:CI ;DG NDJG DLC G:8DG9H ;DG 8DBE6G>HDC $; 6 EG:K>DJH :H8GDL 6C6ANH>H HI6I:B:CI L6H H:CI ID NDJ 7N NDJG
  EG:K>DJH H:GK>8:G EA:6H: G:;:G ID I=6I HI6I:B:CI ;DG 8DBE6G>HDC EJGEDH:H $; NDJ =6K: 6CN FJ:HI>DCH NDJG :9>86I:9 'D6C .E:8>6A>HI >H G>8 56BDG6
  6C9 86C 7: G:68=:9 6I    DG K>6 B6>A 6I I=: 699G:HH A>HI:9 67DK: *JG =DJGH D; DE:G6I>DC 6G: (DC96N I=GDJ<= !G>96N ;GDB  6 B ID  E B
  / 1>H>I JH DC I=: L:7 6I LLL BG8DDE:G 8DB ;DG BDG: >C;DGB6I>DC

  )DI: CN 9>H7JGH:B:CIH A>HI:9 6;I:G I=: 96I: D; I=>H HI6I:B:CI 6G: 6HHJB:9 ID 7: EGD?:8I:9 DG :HI>B6I:9
Case 18-13947-mdc         Doc     Filed 07/03/19 Entered 07/03/19 17:19:37              Desc Main
                                  Document      Page 9 of 9



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                               :
                                     :
    Stacy A. Mccauley Cooney         :    Case No.: 18-13947
                                     :    Chapter 13
       Debtor(s).                    :    Judge Magdeline D. Coleman
                                     :    ***********************

                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Notice of Payment Change

was served on the parties listed below via e-mail notification:

   United States Trustee, Office of the U.S. Trustee, 833 Chestnut Street, Suite 500,
   Philadelphia, PA 19107

   William C. Miller, Chapter 13 Trustee, P.O. Box 1229, Philadelphia, PA 19105

   Brad J. Sadek, Attorney for Stacy A. Mccauley Cooney, Sadek and Cooper, 1315 Walnut
   Street, Suite 502, Philadelphia, PA 19107, brad@sadeklaw.com

The below listed parties were served via regular U.S. Mail, postage prepaid, on July 3___, 2019:

   Stacy A. Mccauley Cooney, 313 BeechTree Drive, Broomall, PA 19008

   Stacy A. Mccauley Cooney, 313 Beechtree Dr, Broomall, PA 19008



       July 3, 2019
DATE: ______________
                                                      /s Karina Velter
                                                     Karina Velter, Esquire (94781)
                                                     Adam B. Hall (323867)
                                                     Sarah E. Barngrover (323972)
                                                     Manley Deas Kochalski LLC
                                                     P.O. Box 165028
                                                     Columbus, OH 43216-5028
                                                     Telephone: 614-220-5611
                                                     Fax: 614-627-8181
                                                     Attorneys for Creditor
                                                     The case attorney for this file is Karina
                                                     Velter.
                                                     Contact email is kvelter@manleydeas.com


19-011212_JDD1
